Motion of National Water Resources Association, et al. for leave to file a brief as amici curiae granted. Motion of Center for Constitutional Jurisprudence, et al. for leave to file a brief as amici curiae is granted. Motion *389of Mountain States Legal Foundation for leave to file a brief as amicus curiae is granted. Motion of National Federation of Independent Business Small Business Legal Center for leave to file a brief as amicus curiae is granted. Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit denied.
Same case below, 638 F.3d 1163.